DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Response to Election/Restriction filed on 7/2/2021 is acknowledged.
3.	Claims 1-22 are pending in this application.
4.	Claims 15-22 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  5.	Claims 1-14 are under examination.

Elections/Restrictions
6.	Applicant’s election without traverse of Group 1 (claims 1-14) and election without traverse of a composition with a 1500 Pa storage modulus, human collagen, 4:1 to 6:1 ratio of hyaluronic acid and collagen, 20 mg/mL to 22 mg/mL hyaluronic and 4 mg/mL to 6 mg/mL collagen as species of composition and/or hydrogel in the reply filed on 7/2/2021 is acknowledged.  The requirement is made FINAL in this office action.  
Group 1 is drawn to a composition comprising about 6 mg/ml to about 20 mg/ml of a hyaluronic acid and about 3 mg/ml to about 12 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, and wherein at least a portion of the crosslink units comprise an amide bond; and an injectable hydrogel product comprising such composition.  A search was conducted on the elected species; and prior art was found.  Claims 1-14 are examined on the merits in this office action. 

Objections
7.	The specification is objected to for the following minor informality: The specification recites “This application is a continuation of U.S. Patent Application Serial No. 15/727,916, filed on…” on page 1, paragraph [0001] of instant specification.  However, US application No. 15/727916 is currently granted US patent No. 10434214 B2.  Applicant is required to update the information about US application No. 15/727916.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Rejections
Claim Rejections - 35 U.S.C. § 112 second paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


9.	Claims 3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

11.	Claim 9 recites “…wherein the ratio of the hyaluronic acid to the collagen ranges from 1:1 to 7:1”.  It is unclear whether the recited ratio is a mass ratio, mole ratio and so on.  Therefore, the metes and bounds of instant claim 9 is vague and indefinite.  
	Furthermore, in view of the disclosure of instant specification (see page 10, paragraphs [0047] and [0048]), for the purpose of this examination, the Examiner is interpreting the recited ratio is a weight ratio.  Applicant is suggested to amend claim 9 accordingly to overcome this ground of rejection.

Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder et al (US 2009/0093755 A1, filed with IDS) in view of Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS).
The instant claims 1-14 are drawn to a composition comprising about 6 mg/ml to about 20 mg/ml of a hyaluronic acid and about 3 mg/ml to about 12 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, and wherein at least a portion of the crosslink units comprise an amide bond; and an injectable hydrogel product comprising such composition.
Schroeder et al, throughout the patent, teach a gel comprising hyaluronic acid (HA) crosslinked to collagen via a plurality of crosslink units for augmenting soft tissues in mammals, for example, Abstract; page 1, paragraphs [0002], [0004], [0006], [0009] and [0011]; page 2, paragraphs [0018]-[0027]; and page 3, paragraphs [0029]-[0033].  It meets the limitation of "wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units" recited in instant claim 1.  Although Schroeder et al do not explicitly state water is in the gel comprising HA crosslinked to collagen, since water is used in the process of preparing the gel in Schroeder et al, and there is no indication that water is removed during the process of preparing such gel (see Figure 1; page 1, 
The difference between the reference and instant claims 1-14 is that the reference does not explicitly teach a composition with a 1500 Pa storage modulus, 
However, Wang et al, throughout the literature, teach a method of preparing scaffold comprising hyaluronic acid (HA) crosslinked to collagen (Coll); and scaffolds comprising hyaluronic acid (HA) crosslinked to collagen (Coll) via a plurality of crosslink units, wherein different mixing ratios of Coll:HA, including mixing ratio of 1:2, 1:1 and 2:1, are used to prepare the scaffold, for example, Abstract; page 2372, left column, the 3rd paragraph; and page 2372, right column, Section “2.2. Fabrication of porous 3-D scaffolds”.  Wang et al further teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll, such as porosity, mean apparent density, degree of crosslinking, water absorption, compression and tension; and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption, for example, page 2378, Table 1.  Wang et al also teach amide bonds as well as ester bonds are formed in the crosslink units of the HA-collagen scaffold comprising a crosslinked macromolecular matrix comprising HA crosslinked to Coll, for example, page 2372, right column, Section “2.2. Fabrication of porous 3-D scaffolds”.  Furthermore, Wang et al teach sodium hyaluronate having a molecular weight of 1.39X106 Da is used to crosslink to collagen, for example, page 2372, Section “2.1. Materials”.  Therefore, in view of the combined teachings of Schroeder et al and Wang et al, it would have been obvious to one of ordinary skilled in the art to develop a hydrogel composition comprising water and hyaluronic acid 6 Da, and the collagen is human collagen type I, and wherein the weight ratio of the hyaluronic acid to the collagen is 2:1.  
The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll is also taught in Davidenko et al.  Davidenko et al further teach heterogeneity in the scaffold microstructures (the presence of large pores, local regions of higher density, etc.) may be partially the result of the relatively high concentration of collagen or collagen–HA suspension used for scaffold preparation; difficulties in achieving completely uniform collagen-type sponges from rather highly concentrated suspensions are reported in other works; and scaffolds obtained from less concentrated suspensions display a more uniform pore microstructure but their mechanical properties are fairly poor in comparison with those exhibited by sponges achieved from more concentrated suspensions, for example, page 3960, right column, the last paragraph in Section "3.2. Structure morphology".  Davidenko et al also teach crosslinking of collagen–HA scaffolds using an EDS/NHS system proves to be an easy, effective and contaminant-free technique, for example, page 3967, left column, the 1st paragraph in Section "4. Conclusions".
Furthermore, Taylor teaches that for soft tissue implant such as reshaping of breasts by soft tissue implant, the elastic modulus (synonym of storage modulus) of the hydrogel material is in the same range as that of the tissues it is designed to replace, for example, column 2, lines 33-40.   
nd paragraph and Figure 4.  Therefore, in view of the teachings of Schroeder et al, Taylor and Kablik et al, it would have been obvious to one of ordinary skilled in the art to optimize the storage modulus of the hydrogel to obtain the desired property and/or function for augmenting soft tissues in mammals.  
And, one of ordinary skilled in the art would have been motivated to optimize the concentrations/amounts of hyaluronic acid and collagen in the hydrogel, and the ratio of hyaluronic acid to collagen, since Wang et al teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll, and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption.  The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll is also taught in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
 Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor and Kablik et al with routine optimization to develop an injectable hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, wherein the hydrogel component has a hyaluronic acid concentration of about 6 mg/ml to about 20 mg/ml (such as 20 mg/ml to 22 mg/ml) and a collagen concentration of about 3 mg/ml to about 12 mg/ml (such as 4 mg/ml to 6 mg/ml), wherein the hyaluronic acid is crosslinked to the collagen using hyaluronic acid having a molecular weight of 1.39X106 Da, and the collagen is human collagen type I, wherein the hydrogel has a weight ratio of the hyaluronic acid to the collagen of 2:1, wherein the hydrogel has elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa).  It reads on a composition with a 1500 Pa storage modulus, human collagen, 4:1 to 6:1 ratio of hyaluronic acid and collagen, 20 mg/mL to 22 mg/mL hyaluronic and 4 mg/mL to 6 mg/mL collagen as the elected species of composition and/or hydrogel.  
6 Da, and the collagen is human collagen type I, wherein the hydrogel has a weight ratio of the hyaluronic acid to the collagen of 2:1, wherein the hydrogel has elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa), because Wang et al teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll, such as porosity, mean apparent density, degree of crosslinking, water absorption, compression and tension; and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption.  Wang et al further teach amide bonds as well as ester bonds are formed in the crosslink units of the HA-collagen scaffold comprising HA crosslinked to Coll.  Wang et al also teach sodium hyaluronate having a molecular weight of 1.39X106 Da is used to crosslink to collagen.  Therefore, in view of the combined teachings of Schroeder et al and Wang et al, it would have been obvious to one of ordinary skilled in the art to develop a hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at 6 Da, and the collagen is human collagen type I, and wherein the weight ratio of the hyaluronic acid to the collagen is 2:1.  The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll is also taught in Davidenko et al.  Davidenko et al further teach heterogeneity in the scaffold microstructures (the presence of large pores, local regions of higher density, etc.) may be partially the result of the relatively high concentration of collagen or collagen–HA suspension used for scaffold preparation; difficulties in achieving completely uniform collagen-type sponges from rather highly concentrated suspensions are reported in other works; and scaffolds obtained from less concentrated suspensions display a more uniform pore microstructure but their mechanical properties are fairly poor in comparison with those exhibited by sponges achieved from more concentrated suspensions.  Davidenko et al also teach crosslinking of collagen–HA scaffolds using an EDS/NHS system proves to be an easy, effective and contaminant-free technique.  Taylor teaches that for soft tissue implant such as reshaping of breasts by soft tissue implant, the elastic modulus (synonym of storage modulus) of the hydrogel material is in the same range as that of the tissues it is designed to replace.  Kablik et al teach elastic modulus G’ (also called storage modulus) of hydrogel is most often used to characterize the firmness of a gel; and hydrogels with higher G’ (higher stiffness) have a better ability to resist dynamic forces occurring during facial muscle movement and thus may provide better support and lift and longer duration of correction in areas such as nasolabial folds and marionette lines, while hydrogels with low G’ are probably better suited to areas 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor and Kablik et al with routine optimization to develop an injectable hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, wherein the hydrogel component has a hyaluronic acid concentration of about 6 mg/ml to about 20 mg/ml (such as 20 mg/ml to 22 mg/ml) and a collagen concentration of about 3 mg/ml to about 12 mg/ml (such as 4 mg/ml to 6 mg/ml), wherein the hyaluronic acid is crosslinked to the collagen using hyaluronic acid having a molecular weight of 1.39X106 Da, and the collagen is human collagen type I, wherein the hydrogel has a weight ratio of the hyaluronic acid to the collagen of 2:1, wherein the hydrogel has elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa).  

Obviousness Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-14, one would necessarily achieve the claimed invention of claims 1-19 of US patent 9662422 B2 in view of Schroeder et al, and vice versa. 
17.	Instant claims 1-14 are drawn to a composition comprising about 6 mg/ml to about 20 mg/ml of a hyaluronic acid and about 3 mg/ml to about 12 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, and wherein at least a portion of the crosslink units comprise an amide bond; and an injectable hydrogel product comprising such composition.  
18.	Claim 1 of US patent 9662422 B2 is drawn to a method of treating a soft tissue defect in a subject, the method comprising injecting a dermal filler composition into the subject's skin; wherein the composition comprises: (i) a hydrogel comprising: (a) water; and (b) a crosslinked macromolecular matrix comprising hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, and wherein the crosslinked macromolecular matrix has a weight ratio of the hyaluronic acid to the collagen of 1: 1 to 7:1; wherein said hydro gel has a hyaluronic acid concentration of 6 mg/mL to 21 mg/mL, a collagen concentration of 3 mg/mL to 12 mg/mL, and a storage modulus value of between 850 Pa and 5,000 Pa; and (ii) a cellular component comprising cells obtained from adipose tissue; wherein the composition has a fat:hydrogel weight ratio of 1: 1 to 5: 1; and wherein the injection 
	The method recited in claims 1-19 of US patent 9662422 B2 is in possession of a hydrogel recited in instant claims 1-3 and 7-14.
19.	The difference between instant claims 1-14 and claims 1-19 of US patent 9662422 B2 is that claims 1-19 of US patent 9662422 B2 do not teach the limitations of instant claims 4-6.
However, Schroeder et al teach a hydrogel comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units for augmenting soft tissues in mammals, wherein the collagen can be type I, II, III, IV, or V collagen, or a combination thereof, and human collagen type I is used in the working example, for example, Abstract; page 1, paragraphs [0006] and [0009]; and page 3, paragraph [0030] and Table 1.  
Therefore, in view of the teachings of Schroeder et al, it would have been obvious to one of ordinary skilled in the art to modify the hydrogel used in the method recited in claims 1-19 of US patent 9662422 B2 and develop the composition/hydrogel recited in instant claims 1-14.  
Thus, if one of ordinary skill in the art practiced the claimed invention of instant claims 1-14, one would necessarily achieve the claimed invention of claims 1-19 of US patent 9662422 B2 in view of Schroeder et al, and vice versa.

20.	For the same/similar reasoning/rational as the rejection set forth in Sections 16-

21.	Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 9480775 B2 in view of Schroeder et al (US 2009/0093755 A1, filed with IDS), Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-14, one would necessarily achieve the claimed invention of claims 1-14 of US patent 9480775 B2 in view of Schroeder et al, Wang et al, Davidenko et al, Taylor and Kablik et al, and vice versa. 
22.	Instant claims 1-14 are drawn to a composition comprising about 6 mg/ml to about 20 mg/ml of a hyaluronic acid and about 3 mg/ml to about 12 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, and wherein at least a portion of the crosslink units comprise an amide bond; and an injectable hydrogel product comprising such composition.  
23.	Claim 1 of US patent 9480775 B2 is drawn to a hydrogel composition for soft tissue augmentation, comprising: a hyaluronic acid polymer crosslinked with collagen 
24.	The difference between instant claims 1-14 and claims 1-14 of US patent 9480775 B2 is that claims 1-14 of US patent 9480775 B2 do not teach the amount of collagen recited in instant claims 1 and 11; and the limitations of instant claims 2-6, 8, 9, 13 and 14.
However, in view of the combined teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor and Kablik et al with routine optimization as set forth in Section 14 above, it would have been obvious to one of ordinary skilled in the art to modify the hydrogel composition for soft tissue augmentation recited in claims 1-14 of US patent 9480775 B2 and develop composition and/or injectable hydrogel product recited in instant claims 1-14. 
 Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1-14, one would necessarily achieve the claimed invention of claims 1-14 of US patent 9480775 B2 in view of Schroeder et al, Wang et al, Davidenko et al, Taylor and Kablik et al, and vice versa.



26.	For the same/similar reasoning/rational as the rejection set forth in Sections 21-24 above, instant claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending Application 17/161446 and in view of Schroeder et al (US 2009/0093755 A1, filed with IDS), Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Please note: in the instant case, US patents 9480775 B2, 10111984 B2 and 10905797 B2, and co-pending Application 17/161446 share the same Applicant (Allergan, Inc.) with instant Application.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658